 In the Matter of GENERAL MOTORS CORPORATION (DETROIT DIESELENGINE DIvIsION)andFOREMAN'S ASSOCIATION OF AMERIOACase No. R-5289.-Decided July 20, 1943Mr. Harold A. Crane field,for the Board.Messrs. Henry^M. HoganandHarry S. Benjamin,of Detroit, Mich.,for the Company.,Mr. Walter M. Nelson,of Detroit, Mich., for the Union.Mr. Robert AS'ilagi,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Foreman's Association of America,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of GeneralMotors Corporation (Detroit Diesel Engine Division), Detroit, Michi-gan, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Frank A.Mouritsen, Trial Examiner.Said hearing was held at Detroit, Mich-igan, on May 3 and 4, 1943.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.'Thereafter the Union filed a request for oral argu-ment which is hereby denied.At the hearing the Company movedto dismiss the petition on the ground that the employees petitionedfor do not constitute an appropriate bargaining unit.The ruling onthis-'motion was-reserved to the Board.For the reasons set forthhereinafter, the motion is hereby granted.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Following the hearing,the parties entered into a stipulation to correct certain errorsin the transcript.Said stipulation is hereby approved and the stipulated corrections are'hereby ordered to be made in the official transcript.51 N. L. R B., No. 89.457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYGeneral Motors Corporation is a Delaware corporation maintainingits principal business office in New York City and other offices inDetroit, Michigan.The Detroit Diesel Engine Division is an unincor-porated division of the General Motors Corporation, maintaining itsplant in Detroit, Michigan. It is the only division with which weare here concerned. In excess of 40 percent of the value of the mate-rials used in the manufacturing and assembling operations of theCompany are obtained from sources outside the State of Michigan.More than 50 percent of the completed products manufactured andassembled by the Company are eventually shipped to points outside,the State of Michigan and are sold or delivered to the United StatesGovernment to be used by the armed services.The Detroit Diesel Engine Division admits, that it is 'engaged, incommerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDForeman's Association of America is an unaffiliated labor organiza-tion, admitting to membership employees of the Company.III. THE ALLEGED APPROPRIATE UNITThe Union contends that all foremen and' general foremen em-ployed by the Company constitute an appropriate bargaining unit.The Company contends that (a) foremen ' and general foremen arenot employees within the meaning of the Act, and (b) if such menare employees, the claimed unit is inappropriate.The Company employs 19 general foremen and 388 foremen. Theforemen involved have from 20 to 25 employees under their super-vision and the general foremen, through the foremen, supervise thework of some 80 to 100 employees. Both grades of foremen are sal-aried in contrast to the hourly paid production and maintenanceemployees.The foremen receive over $300.00 a month and generalforemen receive at least 23 percent more than the foremen.The record shows that the foremen are responsible in the first in-stance for production and maintenance of production schedules, thatthey correlate the work of the employees under their supervision,that they report non-delivery' of work to their, sections, that they re-port and take steps necessary to remedy break-downs and otherdifficulties, that they represent the Company in the initial stage ofhandling grievances under the contract with the International Union,United Automobile, Aircraft and Agricultural Implement Workers ofk GENERAL MOTORS CORPORATION459America, C. I. 0., which covers the production employees, that theytransmit to the foremen whose shift follow theirs any pertinent in-formation relative to the work in the section, that they are responsiblefor the safety and cleanliness of their sections, that they can recom-mend increases in pay for the employees under their supervision andthat although they do not hire employees, they submit requisitionsfor the employees needed in their sections.There is conflicting evidence as to whether the foremen have au-thority to discharge employees or merely to recommend discharge;but there is no doubt that foremen have authority to discipline em-ployees.A set of shop regulations has been formulated by the Com-pany wherein the penalties for specific offenses are listed. Someviolations of the regulations call for fixed penalties, e. g., the theft ofproperty of the employees or of the Company is punished by dis-charge.Other offenses carry with them indeterminate penaltieswhich are fixed by the foremen, e. g., for wasting time or loitering intoilets or on any company property during working hours, a foremanmay mete out punishment ranging from a reprimand to a lay-off'of4 weeks.The general foremen bear the general responsibility of seeing thatthe departments, usually comprising four or five sections, functionproperly.They are responsible for the production of parts on scheduleand .see that efficiency is maintained in the department.They advisethe superintendent, the supervisor immediately above them, of theprocedures, technical problems, and labor relations in their depart-ments.They assist the foremen under their supervision in solvingthose problems confronting them which generally arise from ma-chinery break-downs, safety, cleanliness of the department, and laborrelations.They strive for the improvement of a manufactured articleand pass upon the requisitions for additional employees submitted bythe foremen under their supervision.From the foregoing it is clear that the foremen and general foremendo not constitute an appropriate bargaining unit. In the recentMaryland Drydockcase 2 we said,We are of the opinion that in the present state of industrial ad-ministration and employee self-organization, the establishment ofbargaining units composed of supervisors exercising substantialmanagerial authority will impede the processes of collective bar-gaining, disrupt established managerial and production tech-niques, and militate against the effectuation of the policies ofthe Act.It is urged that the doctrine established in theMaryland Drydockcase should be limited to the fact situation therein presented and that2Matter of The Maryland Drydock Company,49 N. L.R. B. 733 460DECSSIONS OF NATIONAL LABOR RELATIONS BOARDthe instant case be differentiated on the ground that the union seekingto represent the supervisory employees is an independent labor organ-ization not affiliated with the union which represents the productionand maintenance employees.We have given careful consideration tothis contention but, are, not persuaded thata' the factors militatingagainst the establishment of units of supervisory employees, set forthin our decision in theMaryland DT-ydockcase, are obviated by thecircumstance that the union seeking to represent such employees isan independent, unaffiliated union.The instant case is in principleindistinguishable from theBoeing Aircraftcase,'recently decided.We find, accordingly, that the unit sought in the petition herein is not,an appropriate unit within the meaning of Section 9 (b) of the Act.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONInasmuch as we have found that the employees petitioned for donot constitute an appropriate bargaining unit, we find that no ques-tion concerning representation has arisen.,ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof foremen and general foremen of General Motors Corporation(Detroit Diesel Engine Division), Detroit, Michigan, filed by Fore-man's Association of America, be, and it hereby is, dismissed.CHAIRMAN HARRY A. MILLIS,dissenting :For reasons set forth in my dissent in theMaryland Drydockcase,4 Iam compelled to disagree with the, holding of the majority that super-visory employees under no circumstances can constitute appropriatebargaining units. In the instant case the employees petitioned for donot formulate management policies nor do they take any part in thecollective bargaining conferences between the Company and theUAW-CIO, the representative of the production and maintenanceemployees.They seek recognition by a labor organization which isboth independent and unaffiliated. In agreement with the reasoningof theBoeing Aircraftcasea Iwould exclude the 19 general foremenwho have supervision over the foremen and find that the approximately400 foremen, who are on the same supervisory level, constitute anappropriate unit.Consequently I would direct an election amongthem.Matterof BoeingAircraft'Company,51 N L R B 67.+Matter of The Maryland Drydoek Company,49 N. L.R B 733.sMatter of BoeingAircraftCompany,45N. L. R B. 630.